DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidson (3835768).
Regarding claim 26, the Kidson reference discloses an aerosol can puncturing system (Figure 1) comprising: a base (2) comprising a bottom drain (9) structured and arranged for attachment to a disposal drum (capable of being attached to a disposable drum);


a lid (7; absent further defined structure) structured and arranged to removably cover the can holder; and a puncture actuation assembly (10-13) comprising a base plate (12) having at least one puncturing pin (13) mounted thereon,
wherein the base plate (12) is movable vertically upward toward the can holder to insert the at least one puncturing pin (13) into the can holder to thereby puncture the at least one aerosol can. See column 3, lines 25 – 37.

Regarding claim 27, comprising at least two of the puncturing pins (13) mounted on the base plate (12).

Regarding claims 23 and 24, the method as claimed would be inherent during normal use and operation of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (9845232) in view of Kidson (3835768).
Regarding claim 1, the Campbell et al. reference discloses an aerosol can puncturing system (Figure 1A) comprising:
a base (29) comprising a bottom drain (opening of base 29; see Fig. 10) structured and arranged for attachment to a disposal drum (60; Figure 11B);
a can holder (22) supported by the base structured and arranged to receive multiple aerosol cans (capable of puncturing multiple cans, one at a time) to be punctured;
a lid (24) structured and arranged to removably cover the can holder; and a puncture actuation assembly (30, 38, 40) comprising a base plate (38) having a puncturing pin (30) mounted thereon; wherein the can holder and base plate are vertically movable relative to each.  The Campbell et al. reference doesn’t disclose multiple puncturing pins to thereby puncture multiple aerosol cans.  
	The Kidson reference discloses another can puncturing system (Figure 1) wherein multiple cans are punctured by multiple puncturing pins (13) in a vertical orientation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Campbell et al. device to puncture multiple cans with multiple puncturing pins as, for example, taught by the Kidson reference, since it is well known to puncture multiple cans at one time and would be obvious to try without unexpected results.  Further, adding multiple puncturing pins to puncture multiple cans at least doubles the amount of cans being processed within the same amount of time, which saves time and money.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple can puncturing devices on the drum (60) of the Campbell et al. reference, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 5 - 7 and 15 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (9845232), as applied to claim 1, and further in view of Ausmus (5934511).
Regarding claim 5, modified Campbell et al. discloses an aerosol can puncturing system (discussed supra), but doesn’t disclose wherein the can holder comprises four chambers structured and arranged to hold up to four of the aerosol cans.  However, the Ausmus reference discloses another can puncturing device having four chambers (40) structured and arranged to puncture and drain four aerosol cans at one time.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Campbell et al. device to have four chambers to hold and puncture four cans as, for example, taught by the Ausmus reference in order to puncture and drain multiple cans at one time.
Regarding claims 6 and 7, Cambell et al. has dome (24) and puncturing pin (30) and would include 3 additional domes and 3 additional puncturing pins when modified to have four chambers (discussed supra).

Regarding claims 15 and 16, the Campbell et al. lid comprises an adjustable hold-down shoe (36; Fig. 1A) to accommodate different sized cans structured and arranged to contact a base end of the aerosol can when the aerosol can is received in the can holder (22) and the lid covers the can holder (22). Campbell et al. would additionally include multiple hold-down shoes as modified above.  See Campbell et al., col. 7, lines 50 – 56.

Regarding claim 17, the rod of hold-down shoe (36) would inherently be threaded to the shoe and lid in order to adjust the height.

Regarding claim 18, Campbell et al. further discloses lid (24) being slidably mounted on a vertical lid support rod (26; Fig. 3) and a lower end of the rod is secured to the base. 

Claims 1, 2, 9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (5441088) in view of Kidson (3835768).
Regarding claims 1, the O’Neill reference discloses an aerosol can puncturing system (10; Figure 1) comprising:
a base (113) comprising a bottom drain (35) structured and arranged for attachment
to a disposal drum (capable);
a can holder (14) supported by the base structured and arranged to receive multiple aerosol cans (17A, 17B, 17C…) to be punctured;
a lid (29) structured and arranged to removably cover the can holder; and a puncture actuation assembly (28, 32, 34) comprising a base plate (32) having a puncturing pin (34) mounted thereon.  The O’Neill reference doesn’t disclose multiple puncturing pins and the can holder and the base plate being vertically movable relative to each.  
	The Kidson reference discloses another can puncturing system (Figure 1) wherein multiple cans are punctured by multiple puncturing pins (13) in a vertical orientation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the O’Neill device to be oriented vertically and puncture multiple cans with multiple puncturing pins as, for example, taught by the Kidson reference, since it is well known to puncture multiple cans in a vertical orientation and would be obvious to try without unexpected results.  Further, adding multiple puncturing pins to puncture multiple cans at least doubles the amount of cans being processed within the same amount of time.

Regarding claim 2, Kidson further teaches wherein the can holder (3) is stationary and the base plate (12) and puncturing pins (13) are vertically movable upward toward the stationary can holder. See column 3, lines 25 – 36.

Regarding claim 9, O’Neill further teaches a hollow puncturing pin (34) and is secured to the base plate by a fitting structured and arranged to allow fluid drained from the aerosol can to pass through the base plate for discharge through the bottom drain of the base (see column 4, lines 20-35) . 

Regarding claim 22, O’Neill further comprising a stopper (78, absent further defined structure) attached to a bottom of the base plate of the puncture actuation assembly (attached via line 35) structured and arranged to seal the bottom drain of the base when the base plate is in a lowered position.

	Regarding claims 23 and 24, the method as claimed would be inherent during normal use and operation of the modified O’Neill device.


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (5441088), as applied to claim 1, and further in view of Ausmus (5934511).
Regarding claim 5, modified O’Neill discloses an aerosol can puncturing system (discussed supra), but doesn’t disclose wherein the can holder comprises four chambers structured and arranged to hold up to four of the aerosol cans.  However, the Ausmus reference discloses another can puncturing device having four chambers (40) structured and arranged to puncture and drain four aerosol cans at one time.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the O’Neill device to have four chambers to hold and puncture four cans as, for example, taught by the Ausmus reference in order to puncture and drain multiple cans at one time.

Regarding claim 7, Ausmus further teaches four puncturing pins (48), wherein each of the puncturing pins (48) is structured and arranged, to be inserted into one of the four chambers of the can holder.

Allowable Subject Matter
Claims 3, 4, 8, 10-14, 19, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record pertains to various can puncturing devices similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753